                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VINCENT SORACE, JOSEPH YERTY,                 :
TAMMY YERTY, JAMES ZARONSKY,                  :
LINDA ZARONSKY, VIKTOR                        :
STEVENSON, ASHLEY YATES, and                  :
KIMBERLY SOLOMON-ROBINSON,                    :
individually and on behalf of a class of      :
similarly situated persons,                   :
        Plaintiffs,                           :
                                              :
                                              :
       v.                                     :                  CIVIL ACTION
                                              :                  NO.: 20-4318
WELLS FARGO BANKING, N.A.,                    :
    Defendant.                                :

                                           ORDER

       AND NOW, this 17th day of February, 2021, upon consideration of Plaintiffs’ Request

for Status Conference and Notice of Withdrawal (ECF No. 20), it is hereby ORDERED as

follows:

   1) Plaintiffs’ Motion to Remand (ECF No. 10) is DISMISSED WITH PREJUDICE; and

   2) The parties shall have a telephonic status conference with the Court on Thursday,
      February 25, 2021 at 12:30pm.




                                                         BY THE COURT:


                                                                     /s/ C. Darnell Jones, II
                                                                  C. DARNELL JONES, II J.
